UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1450


BRENDA COLEMAN GILLIS,

                    Debtor - Appellant,

             v.

UNKNOWN,

                    Appellee,

             and

SUZANNE E. WADE; JOHN P. FITZGERALD, III,

                    Trustees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, District Judge. (3:20-cv-00057-DJN)


Submitted: August 25, 2020                                        Decided: August 27, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Brenda Coleman Gillis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brenda Coleman Gillis appeals the district court’s orders: (1) dismissing without

prejudice her appeal from the bankruptcy court’s order dismissing her Chapter 13 petition,

and (2) denying without prejudice her motion for reconsideration. The district court

initially dismissed Gillis’ appeal from the bankruptcy court for failure to pay the requisite

filing fee or show cause for her failure to do so by the stated deadline. Gillis simultaneously

filed a motion for reconsideration and a notice of appeal. The district court denied Gillis’

motion for reconsideration for lack of jurisdiction, see Griggs v. Provident Consumer Disc.

Co., 459 U.S. 56, 58 (1982), but noted that it would have granted the motion had she not

already filed her notice of appeal. In light of this ruling, we vacate the order denying Gillis’

motion for reconsideration and remand to the district court for further proceedings. See

Fobian v. Storage Tech., 164 F.3d 887 (4th Cir. 1999). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                               VACATED AND REMANDED




                                               2